PER CURIAM.
When the trial court accepted appellant’s guilty plea he agreed to sentence her within the low range of the guidelines. At the change of plea hearing appellant stated that her record consisted of only certain offenses, and she failed to disclose certain other convictions. At sentencing the trial judge held that the failure to disclose was intentional. The recommended guideline range was 3V2-4V2 years. Instead, the trial judge sentenced appellant to 5 years imprisonment and gave the following written reason for departure: “Agreed to by defendant should she violate terms of plea negotiation — she did.”
As appellee concedes, failure to abide by the stipulation and truthfully disclose prior convictions is not a sufficient reason for departure. See Williams v. State, 500 So.2d 501 (Fla.1986) and Smith v. State, 516 So.2d 78 (Fla. 2d DCA 1987). Therefore, the sentence is reversed and the cause remanded for resentencing within the guidelines.
RYDER, A.C.J., CAMPBELL and LEHAN, JJ., concur.